El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 7 de enero de 1914 la parte apelada radicó en la Se-cretaría de esta Corte Suprema, una moción notificada al abo-gado de la parte contraria, solicitando la desestimación del recurso. La vista de diclia moción se celebró el 19 de enero actual sin asistencia de ninguna de las partes.
De la moción, de la certificación acompañada a la misma y de las demás constancias del expediente, aparece que la Corte de Distrito de San Juan, Sección Ia., dictó sentencia final en el caso el 2 de agosto de 1913 en favor del deman-dante; que en 2 de septiembre de 1913 la parte demandada *39apeló de la sentencia para ante este Tribunal Supremo; que la parte apelante manifestó sn intención de presentar nna exposición del caso y al efecto solicitó y obtuvo diferentes pró-rrogas, habiéndosele concedido la última en 31 de diciembre de 1913 por el término improrrogable de tres días, y qne trans cnrridos dichos tres días la parte apelante no presentó la exposición del caso.
Siendo esto así, es necesario concluir qne no existe expo-sición del caso y qne en tal virtud la transcripción del récord debió haberse archivado en la Secretaría de esta Corte Su-prema dentro de los 30 días después de haberse presentado el escrito de apelación. Sección 40 del Reglamento del Tribunal Supremo, 17 D. P. R., LXX.
El escrito de apelación se presentó como hemos indicado el 2 de septiembre de 1913 y aun no se ha archivado en la Se-cretaría de esta Corte Suprema la transcripción del récord. La petición de la parte apelada es claramente procedente. Sección 58 del Reglamento del Tribunal Supremo, 17 D. P. R., TiXXTTT-
Debe desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados 'Wolf y Aldrey.